DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made application #16/739,306 filed on 01/10/2020 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/10/2020 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al., (Liu) CN209658280.
Regarding claims 1 and 15: Liu discloses and shows in Fig. 3: An electrified vehicle(note- The utility model relates to the field of automobile parts) comprising: a battery assembly(the battery pack is composed of multiple batteries 101) including an enclosure (housing 112) surrounding at least one battery array(battery block 101); and a controller(103) configured to receive information(note-via the pressure detecting device 123 which is connected to the battery controller 103, the pressure detected by the battery controller 103 receiving pressure detection device. If the pressure detected exceeds the threshold, then the battery controller 103 sends the exhaust signal 124 open the exhaust hole to exhaust, to reduce pressure in the flexible container 121. When there is no exhaust signal received by the exhaust, the controller 103 sends the exhaust device for closing the exhaust hole, maintaining the pressure in the flexible container) associated with the battery assembly and detect a thermal event(as detected by pressure detecting device 123) based on the information, and wherein the controller(103) is configured to issue a plurality of corrective action commands(such as instructing the bag(121) to generate and release inert gas(122)) following detection of the thermal event. 
Regarding claim 2, Liu discloses all the claimed invention as set forth and discussed above in claims 1 and 15. Liu teaches, further comprising:  a sensor(pressure detecting device 123) electrically coupled to the controller(103) and configured to generate a signal(exhaust signal 124) indicative of whether a predetermined type of gas is present within the enclosure assembly(112), and wherein the controller(103) is configured to detect the thermal event based on the signal(124)(note-If the pressure detected exceeds the threshold, then the battery controller 103 sends the exhaust signal 124 open the exhaust hole to exhaust, to reduce pressure in the flexible container 121. When there is no exhaust signal received by the exhaust, the controller 103 sends the exhaust device for closing the exhaust hole, maintaining the pressure in the flexible container)
Regarding claim 4, Liu discloses, wherein the sensor is within the enclosure assembly(112)(note- the pressure detecting device is installed on the flexible container 121).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5-7,14,17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al., (Liu) CN209658280 in view of AIMO et al., (Aimo) EP3798040.
Regarding claims 5 and 18, Liu teaches that (note-Liu teaches that under the control of the controller 103, the exhaust signal 124 operates as a valve)(note-the flexible container further contains a low temperature refrigerant. the pressure detecting device is installed on the flexible container, a pressure detection device detects the pressure of inert gas in the flexible container. the exhaust device is installed on the exhaust hole of the flexible container, an exhaust device capable of sealing the exhaust hole or opening the exhaust hole to discharge the inert gas in the flexible container)(note- the gap part is filled with low-temperature refrigerant, resulting in thermal runaway for thermal isolation can be broken down in a certain battery block, to prevent heat conduction to the periphery of the other battery block) but does not expressly teach “further comprising a vent tube fluidly coupling the interior of the enclosure assembly to an environment outside the electrified vehicle.”
Aimo discloses, further comprising a vent tube(10) fluidly coupling the interior (such as the battery packs housed inside the housings) of the enclosure assembly(supporting structure 3; see Fig. 1 of Aimo) to an environment outside the electrified vehicle(note-Figure 4 schematically shows the general structure of the safety system 2, in which the battery pack 1 is fluidically connected to a source 5 of a gas inert to combustion. In the case described herein, the safety system 2 comprises valve means 7, which are fluidically interposed between the battery pack 1 and the source 5 and are configured to allow or not to allow the compressed gas to flow through; see ¶[0020]).
Liu and Aimo are battery pack with safety system for thermal runaway analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by having the electrified vehicle further comprising a vent tube fluidly coupling the interior of the enclosure assembly to an environment outside the electrified vehicle, for the advantages of allowing or not allowing the compressed gas to flow through, as per the teachings of Aimo (see ¶[0020]).
Regarding claim 6, Liu in view of Aimo discloses all the claimed invention as set forth and discussed above in claim 5. Aimo further discloses, wherein the vent tube(10) includes a one-way valve(7) preventing flow from the environment outside the electrified vehicle into the interior of the enclosure assembly(note-Figure 4 schematically shows the general structure of the safety system 2, in which the battery pack 1 is fluidically connected to a source 5 of a gas inert to combustion. In the case described herein, the safety system 2 comprises valve means 7, which are fluidically interposed between the battery pack 1 and the source 5 and are configured to allow or not to allow the compressed gas to flow through; see ¶[0020],[0026]).
Regarding claims 7 and 17, Liu does not expressly teach the limitations of, “wherein the information includes at least one of a temperature of battery cells within the at least one battery array, a voltage output of the battery cells, and charging or discharging currents of the battery cells”.
Aimo discloses(see ¶[0019]) factual evidence of, “wherein the information includes at least one of a temperature of battery cells within the at least one battery array, a voltage output of the battery cells, and charging or discharging currents of the battery cells”(note-the safety system 2 comprises sensor means 6, which are configured to identify a temperature inside the battery 
Liu and Aimo are battery pack with safety system for thermal runaway analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by having, the information includes at least one of a temperature of battery cells within the at least one battery array, a voltage output of the battery cells, and charging or discharging currents of the battery cells, as recited, for the advantages of providing a means of prevention and warning of a possible thermal runway and thereby improving the overall safety of the system, as per the teachings of Aimo (¶[0002],[0006],[0008],and [0024]).
Regarding claims 14 and 20, Liu in view of Aimo discloses all the claimed invention as set forth and discussed above in claims 1 and 15 respectively. Liu in view of Aimo further discloses, wherein the controller(Liu;(103))(note-in Liu, the battery controller 103 is embedded in the one of the battery module as integrated circuit or in the dashboard)(the gap part is filled with low-temperature refrigerant, resulting in thermal runaway for thermal isolation can be broken down in a certain battery block, to prevent heat conduction to the periphery of the other battery block)/(Aimo; (8)) includes one or more of a battery control module, dash board control module, and a vehicle control module(note-controller are known to be embedded in the vehicle dashboard or in the BCM/BMS (battery control module/battery management system))(see Aimo, ¶[0024]-[0025]).
Claims 3,16 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al., (Liu) CN209658280 in view of Hernley et al., (Hernley) US 2019/0348722.
Regarding claims 3 and 16, Liu does not expressly teach that the predetermined gas present in the flexible assembly is a carbon monoxide. 
Hernley teaches factual evidence of, wherein the predetermined type of gas is carbon monoxide (CO)(¶[0012]).
Liu and Hernley are gas detection devices for lithium-ion battery storage systems analogous art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by having the predetermined type of gas being carbon monoxide (CO) present within the enclosure assembly of the battery, as did Hernley since it was known in the art that  Lithium-ion batteries release carbon monoxide (CO) and carbon dioxide (CO.sub.2) during an initial stage of a thermal event and having a sensor detecting the release or presence of carbon monoxide will help prevent a possible thermal runway and thereby improve the safety system, as per the teachings of Hernley (¶[0012],[0014]).
Accordingly claims 3 and 16 would have been obvious.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al., (Liu) CN209658280 in view of AIMO et al., (Aimo) EP3798040.
Regarding claims 12 and 19, Liu in view of Alamo discloses all the claimed invention as set forth and discussed above in claims 1 and 15 respectively. Liu discloses, wherein one of the corrective action commands includes instructing the bag(121) to generate and release inert (122) within the enclosure assembly(note-the pressure detecting device 123 connected to the battery controller 103, the pressure detected by the battery controller 103 receiving pressure detection device. If the pressure detected exceeds the threshold, then the battery controller 103 sends the exhaust signal 124 open the exhaust hole to exhaust, to reduce pressure in the flexible container 121. When there is no exhaust signal received by the exhaust, the controller 103 sends the exhaust device for closing the exhaust hole, maintaining the pressure in the flexible container).
Liu discloses all the claimed invention except that he stayed silent regarding the nature of the released gas being nitrogen. Instead, Liu discloses inert gas(122) being released.
However it is known in the art that Purified argon and nitrogen gases are most commonly used as inert gases due to their high natural abundance (78.3% N2, 1% Ar in air) and low relative cost. Additionally Aimo discloses(¶[0016]) factual evidence of a battery pack (1) which comprises a safety system (2), which is configured to inject a gas inert to combustion and with fire extinguishing features (with a thermal and/or chemical action) into the battery pack (1), when the temperature of one of the batteries of the battery pack (1) exceeds a pre-set threshold temperature. Aimo further discloses that the aforesaid inert gas can preferably be carbon dioxide or nitrogen or any other gas deemed to be suited for the purpose, namely inert to combustion(¶[0018]).
Liu and Aimo are battery pack with safety system for thermal runaway analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by having the bag release nitrogen within the enclosure assembly, since it was known in the art that nitrogen gases are most commonly used as inert gases due to their high natural abundance (78.3% N2, 1% Ar in air) and (¶[0016],[0018]).
Aimo further discloses, wherein another of the corrective action commands includes instructing a display of the electrified vehicle to display a prompt indicating that a thermal event has been detected(note- The electronic control unit 8 also allows the successful operation of the solenoid valves 7 to be communicated to the driver through the on-board communication network (CAN network or the like) in order to start evacuating the vehicle due to the high risk of fire; see ¶[0040]) and thus the limitation of, “wherein the plurality of corrective action commands include at least one of instructing a bag within the enclosure assembly to release nitrogen, instructing the electrified vehicle to gradually slow to a stop, instructing the electrified vehicle to shut down and to prevent restart after shut down, instructing a display of the electrified vehicle to display a prompt indicating that a thermal event has been detected, and instructing a speaker of the electrified vehicle to output an audible prompt indicating that a thermal event has been detected” is met since the clause recite at least one of A, B,C, and D. In the present situation, the limitations of A and C have been taught by the Liu in view of Aimo and thus claims 12 and 19 would have been obvious.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al., (Liu) CN209658280 in view of AIMO et al., (Aimo) EP3798040 and in further view of Prilutsky et al., (Prilutsky) US 2010/0136391.
Regarding claim 13, Liu discloses all the claimed invention as set forth and discussed above in claim 1. Liu further discloses, wherein the controller(103) is configured to issue a plurality of corrective action commands(such as instructing the bag(121) to generate and release inert gas(122)) following detection of the thermal event but fails to expressly teach the limitations of, “instructing a bag within the enclosure assembly to release nitrogen, instructing the electrified vehicle to gradually slow to a stop, instructing the electrified vehicle to shut down and to prevent restart after shut down, instructing a display of the electrified vehicle to display a prompt indicating that a thermal event has been detected, and instructing a speaker of the electrified vehicle to output an audible prompt indicating that a thermal event has been detected.
Instead, Liu discloses inert gas(122) being released.
However it is known in the art that Purified argon and nitrogen gases are most commonly used as inert gases due to their high natural abundance (78.3% N2, 1% Ar in air) and low relative cost. Additionally Aimo discloses(¶[0016]) factual evidence of a battery pack (1) which comprises a safety system (2), which is configured to inject a gas inert to combustion and with fire extinguishing features (with a thermal and/or chemical action) into the battery pack (1), when the temperature of one of the batteries of the battery pack (1) exceeds a pre-set threshold temperature. Aimo further discloses that the aforesaid inert gas can preferably be carbon dioxide or nitrogen or any other gas deemed to be suited for the purpose, namely inert to combustion(¶[0018]).
Liu and Aimo are battery pack with safety system for thermal runaway analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by having the bag release nitrogen within the enclosure assembly, since it was known in the art that nitrogen gases are most commonly used as inert gases due to their high natural abundance (78.3% N2, 1% Ar in air) and low relative cost. Using inert gas is advantageous since nitrogen is known to have fire-(¶[0016],[0018]).
Aimo further discloses, wherein another of the corrective action commands includes instructing a display of the electrified vehicle to display a prompt indicating that a thermal event has been detected(note- The electronic control unit 8 also allows the successful operation of the solenoid valves 7 to be communicated to the driver through the on-board communication network (CAN network or the like) in order to start evacuating the vehicle due to the high risk of fire; see ¶[0040]).
However, the combination of Liu and Aimo fails to teach, instructing the electrified vehicle to gradually slow to a stop, instructing the electrified vehicle to shut down and to prevent restart after shut down, instructing a display of the electrified vehicle to display a prompt indicating that a thermal event has been detected, and instructing a speaker of the electrified vehicle to output an audible prompt indicating that a thermal event has been detected.
However, Prilutsky teaches factual evidence of a System controller (301) may also be coupled to means (703) for modifying operation of the battery pack, for example by electrically disconnecting the module of the battery pack that has experienced the thermal runaway event or by modifying the load placed on the battery pack, such as stopping the engine or slowing down the vehicle([0041]). Prilutsky further teaches factual evidence of a System controller (301) coupled to a warning indicator that provides a visual or audible indicator, or both, of a detected battery thermal event(¶[0041]).
Liu, Aimo and Prilutsky are analogous battery pack thermal runaway mitigation system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prilutsky into the 
Prilutsky teaches factual evidence of a System controller (301) coupled to a warning indicator that provides a visual or audible indicator, or both, of a detected battery thermal event(¶[0041]).
Liu, Aimo and Prilutsky are analogous battery pack thermal runaway mitigation system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prilutsky into the device of Liu as modified by Aimo by having another of the corrective action commands include instructing a speaker of the electrified vehicle to output an audible prompt indicating that a thermal event has been detected, as recited, for the advantages of providing a means for mitigating the effects of thermal runaway within a battery pack and thereby ensuring safety for the vehicle and its passengers.
Accordingly claim 13 would have been obvious.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al., (Liu) CN209658280 in view of Paramasivam et al., (Paramasivam) US 2019/0140227.
Regarding claim 8, Liu does not teach, wherein the enclosure assembly includes a tray and a cover, and wherein an interface between the tray and cover is configured to prevent fluid from exiting an interior of the enclosure assembly via the interface.
Paramasivam discloses factual evidence of, wherein the enclosure assembly(Figs. 2 and 3) includes a tray(64) and a cover(68), and wherein an interface(raised features 88 and fluid jacket 72) between the tray(64) and cover(68) is configured to prevent fluid from exiting an interior of the enclosure assembly via the interface(see ¶[0052-0053];[0075]-[0078]).
Liu and Paramasivam are analogous battery pack system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Paramasivam into the system of Liu by having the enclosure assembly includes a tray and a cover, and wherein an interface between the tray and cover is configured to prevent fluid from exiting an interior of the enclosure assembly via the interface, as recited, for the advantages of communicating fluid to exchange thermal energy with an array of traction battery cells having different configurations, as per the teachings of Paramasivam(see ¶[0019]).
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent Application No.16/739,278 found allowable. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to thermal event mitigation for battery packs including among other features, a battery assembly including an enclosure assembly surrounding at least one battery array and a bag configured to selectively release nitrogen; and a controller configured to issue a plurality of corrective action commands in response to a detected thermal event, wherein one of the corrective action commands includes instructing the bag to generate and release nitrogen within the enclosure assembly and a plurality of corrective action commands.
Furthermore, claims 1 and 15 of instant application ‘306 are broader in scope than claims 1 and 14 of the copending application '278 found allowable and thus are fully anticipated.
Allowable Subject Matter
Claim 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subjected to timely filed and approved terminal disclaimer.
Regarding claim 9, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, wherein the cover includes a lip outward of and beneath a rim of the tray.
Claims 10-11 depend either directly or indirectly from claim 9 and thus are allowed for the same reasons and subjected to the same conditions.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        July 28, 2021